Citation Nr: 0710806	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-28 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill for Selected Reserves (Chapter 1606) or the Montgomery 
GI Bill for Active Duty (Chapter 30).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel

INTRODUCTION

The veteran's DD-Form 214s of record reflect active service 
in the Army National Guard from March 2002 to June 2002, June 
2002 to April 2003, and June 2003 to September 2003.  The DD-
214 corresponding to the second period of duty noted that the 
veteran was completing a period of active duty medical 
extension.  The DD Form 214 corresponding to the third period 
of service indicated the veteran's release from active duty 
training and discharge from the Army reserves and return to 
the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an 
April 2005 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran entered active service after June 30, 1985; 
she completed less than three years of continuous active duty 
and failed to complete her inactive duty training.

2.  The veteran was discharged from active duty due to a 
preexisting ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met. 10 U.S.C. §§ 16132, 16133 (2005); 38 
C.F.R. §§ 21.7540, 21.7550 (2006).

2.  The criteria for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met. 38 U.S.C.A. §§ 3011, 3016 (West 2002); 38 
C.F.R. §§ 21.7040, 21.7042 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that was 
enacted in November 2000. The VCAA provides, among other 
things, that the VA will make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA. The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record on appeal 
does not reflect that the veteran was provided VCAA notice as 
required by 38 U.S.C.A. § 5103(a). However, such notice is 
not required in this case because the Board finds that it is 
the law in this case, and not the evidence, that is 
dispositive. An opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or required to develop evidence to substantiate a claim, 
where the claim cannot be substantiated because there is no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VCAA notice, or in this case the absence of the 
VCAA notice, there is no prejudice to a claimant as a result 
of the error if the benefit sought could not possibly have 
been awarded as a matter of law. See Mayfield v. Nicholson, 
19 Vet. App. 103, 116 (2005) ("This Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Court 
has held that "strict adherence does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in the Court's unnecessarily imposing 
additional burdens on the BVA and DVA with no benefit flowing 
to the veteran."  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). Therefore, the Board finds that no further action is 
necessary with respect to the VCAA since it is the law, and 
not the evidence, that is dispositive in this case.

Discussion

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress. This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard. 
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606.  38 C.F.R. § 
21.7570.

According to the law, educational benefits are available to 
members of the Selected Reserve under Chapter 1606, Title 10, 
United States Code.  To be eligible for Chapter 1606 
benefits, a reservist (1) shall (i) enlist, reenlist, or 
extend an enlistment as a Reserve for service in the Selected 
Reserve so that the total period of obligated service is at 
least six years from the date of such enlistment, 
reenlistment, or extension; or (ii) be appointed as, or be 
serving as, a Reserve officer and agree to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve to which the person may be subject; (2) must 
complete his or her initial period of active duty for 
training; (3) must be participating satisfactorily in the 
Selected Reserve; and (4) must not have elected to have his 
or her service in the Selected Reserve credited toward 
establishing eligibility to benefits provided under 38 U.S.C. 
chapter 30.  38 C.F.R. § 21.7540(a) (2006).

It is further noted that Congress passed legislation in 1996 
(Section 16131(i) of Title 10 United States Code) that 
authorizes the payment of Kicker benefits by the Selected 
Reserve components to persons entering those components.  The 
Kicker can be paid to recipients of Chapter 1606 benefits or 
to recipients of Chapter 30 benefits, as an addition to any 
other benefit to which the individual is entitled.  The 
individual Selected Reserve components determine eligibility 
to the Kicker.  With regard to Chapter 1606, to be eligible 
for the Chapter 1606 Kicker, the claimant must meet the 
eligibility requirements for the basic Chapter 1606 program.  
Because eligibility to the Kicker is based on either job 
position or unit membership, the eligibility can terminate 
without basic eligibility terminating.  However, the reverse 
is not true, a reservist must have basic Chapter 1606 
eligibility in order to be eligible for the Chapter 1606 
Kicker.  Kicker benefits can only be paid in conjunction with 
basic benefits.  Therefore, when basic eligibility 
terminates, Kicker eligibility terminates also.

In the present case, the evidence of record indicates that 
the veteran did not complete her initial active duty for 
training requirements.  Indeed, as noted by the veteran at 
her September 2006 hearing before the undersigned, she 
fractured her ankle during her 19 months of service.  She had 
previously injured the ankle in a motor vehicle accident 
prior to service and, when it did not heal, she was released 
from the military on the basis of a pre-existing condition.  

Because the second element enumerated under 38 C.F.R. 
§ 21.7540(a) has not been satisfied, an award of education 
benefits under chapter 1606 is not appropriate here.  
Moreover, because the veteran fails to meet the basic 
eligibility requirements for education benefits under chapter 
1606, it necessarily follows that she is also barred from 
receipt of Chapter 1606 Kicker benefits.  As noted above, the 
veteran must have entitlement under the basic Chapter 1606 
program in order to qualify for such Kicker benefits. 

The Board will now consider the veteran's claim of 
entitlement to education benefits under the provisions of 
chapter 30.  

To be eligible for Chapter 30 benefits, an individual must 
have first become a member of the Armed Forces or first 
entered on active duty as a member of the Armed Forces after 
June 30, 1985. 38 U.S.C.A. § 3011(a)(1)(A).  The individual 
also must have served an obligated period of active duty.  In 
the case of an individual with a six -year period of 
obligated active duty service, the individual must have 
completed not less than three years of continuous active 
duty.  38 U.S.C.A. §§ 3011, 3016; 38 C.F.R. § 21.7042(a).

In this case, the appellant entered active military duty in 
March 2002.  Therefore, she has satisfied the first 
requirement of 38 U.S.C.A. § 3011. However, the veteran 
failed to satisfy the second element, as she did not serve 
her obligated period of active service, which was six years, 
and did not complete at least three years of continuous 
active duty.  Rather, the appellant was discharged in 2003, 
after serving less than two years.

Notwithstanding the above, an individual who does not qualify 
for Chapter 30 benefits under the aforementioned provisions, 
may still be entitled if she was discharged or released from 
active duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government after serving not 
less than 30 months of continuous active duty under an 
obligated three or more year period of service, involuntarily 
for convenience of the Government as a result of a reduction 
in force, or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with the performance 
of duty. 38 U.S.C.A. § 3011(a)(1)(B).

In the present case, the veteran was medically discharged due 
to reinjury of a preexisting medical ankle condition.  As 
such ankle problem is without question a disability, 
entitlement to Chapter 30 educational assistance benefits via 
38 U.S.C.A. § 3011(a)(1)(B) is not for application.

In sum, the facts of this case do not enable a grant of 
educational assistance benefits under either Chapter 1606 or 
Chapter 30.  In so finding, the Board is cognizant that the 
appellant contends that she was misinformed by various 
personnel regarding her eligibility status.  Indeed, she has 
cited a signed Veteran's Educational Benefits counseling 
form, which stated that if she had participated in the 
Montgomery GI Bill she would receive one month of benefits 
for each month served.  As discussed above, entitlement to 
such benefits is not established here.  

While it appears that the veteran was misinformed as to her 
eligibility for educational benefits, that fact alone is 
insufficient to confer eligibility under Chapter 30.  Indeed, 
the United States Court of Appeals for Veterans Claims has 
held that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see also 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the payment of 
government benefits must be authorized by statute, the fact 
that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).

The Board has considered the appellant's contentions; 
however, the legal criteria governing service eligibility 
requirements for Chapter 1606 and Chapter 30 educational 
assistance are clear and specific, and the Board is bound by 
them. Based on the appellant's failure to meet these 
criteria, the Board finds that the appellant has not 
established that she is eligible for educational assistance.  
As the law in this case is dispositive, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994)..


ORDER

Entitlement to education benefits under the Montgomery GI 
Bill for Selected Reserves (Chapter 1606) or the Montgomery 
GI Bill for Active Duty (Chapter 30) is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


